Citation Nr: 1223276	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from November 1955 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied service connection for tinnitus as secondary to the Veteran's service-connected hearing loss.

In an August 2005 rating decision, the RO had previously denied service connection for tinnitus.  The Veteran filed a notice of disagreement (NOD) with the August 2005 rating decision, but specifically limited his appeal to the issue of service connection for hearing loss; the Veteran did not appeal the denial of service connection for tinnitus, and the decision with regard to that issue became final.  By way of an April 2009 Board decision, the Veteran was granted service connection for bilateral hearing loss.

After being granted service connection for hearing loss in April 2009, the Veteran filed a June 2009 claim to reopen his previously denied claim for service connection for tinnitus, asserting that his tinnitus was secondary to his service-connected hearing loss.

The underlying issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the August 2005 rating decision, the RO determined that there was no evidence of treatment in service for tinnitus, and the evidence did not indicate that tinnitus began during, or was aggravated by, service. 

2.  Because the Veteran limited his appeal of the August 2005 rating decision to the issue of entitlement to service connection for hearing loss, and having been notified of his appellate rights, failed to submit new and material evidence within a year of that decision, such decision is final.

3.  Evidence received subsequent to the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision with respect to the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran has been provided all required notice and that the evidence currently of record is sufficient to reopen his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011) concerning that issue.

New and Material Evidence

In this case, the Veteran seeks to reopen a previously denied claim of service connection for tinnitus.  The previously denied claim was based on the Veteran's assertion that his tinnitus was directly related to his service.  The current claim is grounded upon an assertion that his tinnitus is secondarily related to his service-connected hearing loss.  Regardless of his legal theory of entitlement, his current claim for service connection for tinnitus is based on the same factual basis as the claim previously denied in the August 2005 final rating decision - a diagnosis of tinnitus.  See Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) (observing that "that the "factual basis" of a claim . . . is the [V]eteran's underlying disease or injury"); see also id. at 1336 (holding that "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim").  Thus, even though the RO treated the Veteran's claim as an original claim (although having provided VCAA notice consistent with treating the claim as one to reopen), as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen previously denied claim.  Id. at 1337.  The Board may not consider a previously and finally disallowed claim "unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For example, evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Id.

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Importantly, if the Veteran asserts a new theory of causation relating to a disease or injury that was the subject of a previously-denied claim, while the claim itself is not a "new" claim, if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs, 520 F.3d at 1336-37.

In this case, service connection for tinnitus was denied in an August 2005 rating decision on the basis that the evidence that "[t]here [was] no record of treatment in service for tinnitus, and the available medical evidence fail[ed] to show that [the Veteran's] current claimed tinnitus began in or was made worse during active military service."  The Veteran did not submit a notice of disagreement as to this issue within one year, and no additional evidence relevant to his tinnitus claim was received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The evidence of record at the time of the August 2005 decision included the Veteran's service treatment records (STRs), which included neither complaints of, nor treatment for, tinnitus.  Reports detailing hearing tests during service did not include any indication of tinnitus.  The Veteran's separation examination and his report of medical history at discharge indicated no complaints of tinnitus.  According to the Veteran's DD-214, his military occupation was as a member of the field maintenance squadron.  Also of record at the time of the August 2005 rating decision was a report from a June 2005 VA audiology examination; during that examination, the Veteran reported significant noise exposure in service.  He stated that he experienced tinnitus approximately one or two times per year, lasting up to thirty minutes at a time.  The Veteran denied having an opinion on the etiology of his tinnitus, and the examiner opined that his tinnitus was "infrequent and could be considered normally occurring."  The examiner's opinion was that the Veteran's tinnitus was "not as likely as not" related to his military service.

Subsequent to the August 2005 rating decision, an April 2009 Board decision granted the Veteran service connection for bilateral sensorineural hearing loss.  

Other relevant evidence procured since the August 2005 rating decision includes an October 2009 VA audiology examination report addressing the Veteran's hearing loss.  In November 2009, VA obtained an opinion from the October 2009 examiner, Dr. J.M., which she based on the Veteran's 2005 VA examination.  Dr. J.M. noted that the Veteran's tinnitus began in 2003, and due to the significant delay in the onset of the tinnitus symptoms following service, it was the examiner's opinion that the tinnitus was not noise-induced, and therefore was not caused by his military service.  Dr. J.M. also provided the following statement:

To address the issue of tinnitus secondary to service connected hearing loss the following is offered: although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or visa versa [sic].  It is my opinion that it is NOT at least as likely as not that tinnitus is secondary to his service connected hearing loss.

Following the Veteran's assertion that Dr. J.M.'s opinion was inadequate, the file was returned to her for an addendum to her opinion.  Dr. J.M. provided the following statement:

Tinnitus can occur in the presence of hearing loss, but can be independently occurring as well.  Each condition can be mutually exclusive.  It is a well-documented fact that people with normal hearing can have symptoms of tinnitus for unknown reasons as well as some of the reasons attributed to medical issues like medications or lifestyle issues such as the consumption of nicotine.  It is a well-documented fact that people with hearing loss do not always have tinnitus.  Tinnitus is not always an associated symptom of hearing loss.  Therefore it is my opinion that it is NOT at least as likely as not that tinnitus is a symptom of his service connected hearing loss.

The Board finds that this evidence is new in that it was not previously of record.  The evidence, particularly the grant of service connection for bilateral sensorineural hearing loss, is material in that it pertains to a basis for the prior denial, namely causation of the Veteran's tinnitus.  As of August 2005, the only available evidence was that the Veteran had a current diagnosis of tinnitus.  As the Veteran was not at that point determined to have a service-connected hearing disability, there was no evidence that his tinnitus could have been secondary to his service-connected hearing loss.   

The evidence raises a reasonable possibility of substantiating the claim, and in a new claim, would trigger VA's duty to get an examination to determine if his tinnitus is secondary to bilateral sensorineural hearing loss.  Shade, 24 Vet. App. at 121; see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is therefore reopened.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for tinnitus is reopened and the appeal is granted to this extent.


REMAND

This matter is being remanded for a VA examination to determine the etiology of the Veteran's tinnitus.  Currently there are three opinions of record (two of which are from the same audiologist) regarding the causation of the Veteran's tinnitus.  The first two opinions, dated in June 2005 and November 2009, indicate that the Veteran's tinnitus was not a direct result of noise exposure during service.  The November 2009 and a subsequent July 2010 opinion, both written by Dr. J.M., determine that the Veteran's tinnitus is not secondary to his service-connected hearing loss.  

None of the three opinions noted above are adequate to adjudicate the Veteran's claim of service connection for tinnitus.  In this regard, the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his [or her] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (providing that medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, the Board does not attach probative weight to the June 2005, November 2009, or July 2010 opinions related to the causation of the Veteran's tinnitus.

The June 2005 opinion provided that the Veteran's tinnitus was "infrequent and could be considered normally occurring," and that he first noticed his tinnitus in 2003.  However, the examiner failed to address whether tinnitus, first occurring years after documented noise exposure, could be related to that noise exposure.

The November 2009 and July 2010 VA opinions are likewise inadequate.  Dr. J.M.'s opinion that the Veteran's tinnitus is not as likely as not related to his service failed to address whether tinnitus can become manifest years after noise exposure.  With regard to her opinion that the Veteran's tinnitus is not secondary to his hearing loss, there is no indication of the relationship between the audiologist's general statements concerning the usual causation of tinnitus and her ultimate opinion.  Mere statements that hearing loss and tinnitus are commonly present together but may have varying causes are insufficient as to whether this Veteran's tinnitus is caused by his hearing loss.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2011); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has a current diagnosis of tinnitus, and has thus satisfied the first McLendon requirement.  He has significant documented in-service noise exposure, and is service-connected for bilateral sensorineural hearing loss, thereby sustaining the second McLendon requirement.  The fact that the Veteran is service-connected for bilateral sensorineural hearing loss is also sufficient to satisfy the third prong of McLendon, because such a relationship between his military service and his tinnitus equates to an indication that the current symptomatology may be related to his military service, and because medical literature suggests a relationship between sensorineural hearing loss and tinnitus.  As addressed above, there is insufficient competent medical evidence regarding the etiology of the Veteran's tinnitus.  

The Board finds that a new examination, rather than simply a new opinion concerning causation, is warranted.  An in-person examination will permit the audiologist the opportunity to obtain a full history of the Veteran's noise exposure from the Veteran, and to assess his current levels of tinnitus, which have not been addressed since June 2005.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an audiologist to determine the etiology of his tinnitus.  The claims folder, including this remand, must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or more) related to the Veteran's documented in-service noise exposure, or otherwise was incurred during service.  

The examiner should provide an opinion as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or more) proximately due to his bilateral sensorineural hearing loss.

As a separate response, the examiner should also opine whether the Veteran's tinnitus is at least as likely as not aggravated (permanently worsened by its natural progression) by his bilateral sensorineural hearing loss.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should be advised that the Veteran is competent to describe his symptomatology, as well as the history of his tinnitus and his noise exposure; any symptomatology described should be fully addressed in the examination report.

The rationale for all opinions expressed should be provided.  If the examiner relies on medical literature or other medical evidence in forming his or her opinion concerning the etiology of the Veteran's tinnitus, the examiner should specifically provide as to how such evidence relates to the etiology opinion for the Veteran's disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


